Citation Nr: 1730588	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic neck disability, including as secondary to service-connected disability.

2.  Entitlement to an evaluation in excess of 10 percent prior to March 15, 2010 and in excess of 40 percent since March 15, 2010 for degenerative joint disease (DJD) of the thoracolumbar spine. 

3.  Entitlement to a compensable rating for radiculopathy left lower extremity prior to March 28, 2016, and in excess of 10 percent since March 28, 2016.

4.  Entitlement to a compensable rating for radiculopathy right lower extremity.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U. S. Army from February 1984 to June 1984 and from December 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2009 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In a June 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for a chronic neck disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In February 2012, the Court vacated the Board's June 2011 decision as to that issue, remanding it to the Board for further consideration pursuant to a Joint Motion for Partial Remand dated in June 2011.  The portion of the Board's decision that remanded the issue of entitlement to a higher evaluation for DJD of the thoracolumbar spine was not disturbed.  

In November 2012, the Board remanded the issue of entitlement to service connection for a chronic neck disability.  At that time, the Board also noted that the previously remanded claims (including a higher evaluation for DJD of the thoracolumbar spine) had not been returned to the Board following the June 2011 remand and as they were not in appellate status, they were not addressed by the Board at that time.

In May 2015, the Board remanded this matter for further development.

During the pendency of the appeal, in a September 2016 rating decision, the RO granted service connection for radiculopathy of the left lower extremity, as related to the service-connected lumbar spine disability, and assigned a 10 percent rating, effective March 28, 2016.  As lumbar radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability, the Board will consider the entire increased rating period to determine if entitlement to a compensable rating occurred at any time during the rating period prior to the March 28, 2016, effective date, and whether a higher rating is warranted.  38 C.F.R. § 4.71, General Rating Formula, Note 1.  The Board will also consider the issue of entitlement to a separate rating for radiculopathy right lower extremity during the rating period.

The Board notes that one of the issues certified was entitlement to an earlier effective date for the grant of the 40 percent disability evaluation for DJD of the thoracolumbar spine prior to March 15, 2010.  However, as the 40 percent evaluation is part of the Veteran's current staged rating, the Board has recharacterized the issue as described above.

The issue of service connection for a chronic neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving any doubt in favor of the Veteran, for the entire appeal period, the Veteran had thoracolumbar spine motion of 30 degrees or less, without unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.

2.  For the period prior to January 11, 2012, the medical evidence demonstrated no mild incomplete paralysis of either lower extremity.

3.  For the period beginning January 11, 2012, the Veteran's lumbar spine disability manifested in mild lumbar radiculopathy of the bilateral lower extremities; moderate incomplete paralysis is not shown.
CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for service-connected lumbar spine disability, were met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

2.  For the period prior to January 11, 2012, the criteria for a compensable evaluation for the Veteran's lumbar radiculopathy of the left lower extremity were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).

3.  For the period beginning January 11, 2012, the criteria for a 10 percent rating, but no higher, for the Veteran's lumbar radiculopathy of the left lower extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).

4.  For the period prior to January 11, 2012, the criteria for a compensable evaluation for the Veteran's lumbar radiculopathy of the right lower extremity were not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).

5.  For the period beginning January 11, 2012, the criteria for a 10 percent rating, but no higher, for the Veteran's lumbar radiculopathy of the right lower extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In accordance with the Board remands, additional VA examination was obtained regarding the Veteran's lumbar spine disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

However, painful motion without actual functional impairment could not serve as the basis for an evaluation in excess of the minimal compensable rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In Correia v. McDonald, 28 Vet. App. 158 (2016) the Court held that the provisions of 38 C.F.R. § 4.59 require certain findings in VA examinations for joints evaluated on the basis of limitation of motion.  As noted below, the Board is awarding the maximum rating of 40 percent based on limitation of motion of the thoracolumbar spine.  A higher rating cannot be awarded without evidence of ankylosis.  Because ankylosis is not shown or asserted, further development for range of motion testing would not avail the Veteran. 

The Veteran is currently service connected for lumbar spine disability, rated 10 percent disabling prior to March 15, 2010, and 40 percent disabling as of March 15, 2010.  The Veteran's lumbar spine disability is rated under Diagnostic Code (DC) 5237.  The Veteran is also currently receiving a separate rating for radiculopathy left lower extremity, rated 10 percent disabling as of March 28, 2016, under DC 8620.

Spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever would result in a higher rating.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  Id., Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 20 percent rating is assigned when IVDS causes incapacitating episodes with a total duration of at least 2 weeks, but less than 4 weeks, during a 12 month period; a 40 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during a 12 month period; and a 60 percent rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined by regulation as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Under Diagnostic Code 8620 for neuritis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  A 40 percent rating is warranted when there is moderately-severe incomplete paralysis.  A 60 percent rating is warranted when there is severe incomplete paralysis, with marked muscular atrophy.  Complete paralysis of the sciatic nerve warrants an 80 percent rating.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, there is no active movement possible of muscle below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.

Words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran filed a claim for an increased rating for his lumbar spine disability which was received November 25, 2008.

During the December 2008 VA contract examination, the Veteran reported stiffness and numbness, and pain that runs from his back to his legs.  He reported no loss of bladder or bowel control.  He also reported that his disability has not resulted in any incapacitation.  Range of motion examination showed flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The VA examiner opined that there was additional functional limitation after repetitive use due to pain, but did not report additional limitation in degree of range of motion.  Straight leg testing was negative for radiculopathy.  Motor and sensory function were within normal limits.  The VA examiner found no ankylosis, and no signs of IVDS.  

An August 2009 medical note shows that the Veteran was unable to work for 6 days due to exacerbation of low back pain.  The Veteran presented in a wheelchair.  The note indicates that the Veteran will not require intermittent absences or less than full-time work, but requires proper lifting and will be unable to work during acute exacerbations.  

An August 2009 VA treatment record notes back stiffness, pain with flexion and extension, and sharp pain in the back that travels down the back of both legs.  

During the March 2010 VA examination, the Veteran reported numbness, paresthesias, fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The VA examiner noted the Veteran's incapacitating episode of spine disease in August 2009, but found it was not due to IVDS.  Range of motion examination showed flexion to 20 degrees, extension to 5 degrees, right lateral flexion to 15 degrees, left lateral flexion to 10 degrees, right rotation to 20 degrees, and left rotation to 15 degrees.  The VA examiner noted objective evidence of pain following repetitive motion, but no additional limitations after three repetitions.  The VA examiner found no spine ankylosis.  The Lasegue's sign test was positive on both sides, but testing for non-organic physical signs was not conducted.  Motor and sensory examinations were normal.  

During the April 2011 VA contract examination, the Veteran reported stiffness, fatigue, spasms, decreased motion, paresthesias and numbness.  He reported bowel problems, but no bladder problems.  He described functional impairment as trouble with concentration due to pain, and limitation of motion such as trouble bending and twisting.  The Veteran also reported an incapacitating episode of 10 days over the past 12 months.  Range of motion examination showed flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The VA examiner opined that there was no additional functional limitation from pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no tenderness, muscle spasm, or guarding.  The VA examiner found no IVDS.  Straight leg testing was negative for radiculopathy.  Sensory and motor examination of the lower extremities was normal.  The VA examiner reported that peripheral nerve involvement was not evident during examination.  As to reports of fecal leakage, the VA examiner found no diagnosis was warranted, no clinical findings supported the claim, and any such leakage was likely age-related.  

During the January 2012 VA examination, the VA examiner noted spondylosis deformans with some symptoms of radiculopathy and chronic low back pain.  The Veteran reported flare-ups with pain that is annoying, but causes bed rest when it is at its worst.  Range of motion examination showed pain at 30 degrees flexion, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  Repetitive testing did not show additional limitation of motion.  The VA examiner found functional loss after repetitive use from pain and excess fatigability.  The VA examiner noted localized tenderness but no guarding or muscle spasm.  The VA examiner found no IVDS.  Muscle strength and reflex testing was normal, and no muscle atrophy was present.  Straight leg testing was negative for the right side but positive for the left side.  The VA examiner noted mild intermittent radicular pain in the bilateral lower extremities, with bilateral involvement of the femoral nerve.  The VA examiner opined that the severity of the Veteran's bilateral radiculopathy was mild.  The Veteran reported fecal incontinence, but no diagnosis was noted.

During the March 10, 2016 VA examination, the Veteran reported that his condition is manageable when he stays active but that it is worse during the winter.  He reported flare-ups with nerve pain, pain, and stiffness, but no functional loss.  Range of motion examination showed full range of motion, with no limitation.  The VA examiner noted no pain on examination, no additional loss after repetitions, and opined that the examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  The VA examiner opined that pain significantly limits functional ability with flare-ups.  The VA examiner described this functional limitation in terms of flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  The VA examiner found no IVDS, and no ankylosis of the spine.  Examination showed normal muscle strength and reflexes and no atrophy.  Straight leg testing was negative for radiculopathy.  

During the March 28, 2016 VA examination, the Veteran reported pain and stiffness and functional limitations in bending and lifting during flare-ups.  Although the VA examination report notes that the VA examiner did not review the claims file, range of motion examination showed flexion to 50 degrees, extension to 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 15 degrees, right rotation to 20 degrees, and left rotation to 20 degrees.  The VA examiner noted pain on examination that causes function loss.  There was no additional loss of range of motion after three repetitions.  The VA examiner opined that pain, fatigue, and lack of endurance limit functional ability with repeated use over a period of time, but was unable to express such limitation in degrees of range of motion.  The VA examiner noted that there was no ankylosis of the spine.  The VA examiner found IVDS but with no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  Muscle strength and reflex testing was normal, and there was no muscle atrophy.  Straight leg testing for radiculopathy was negative for the right side but positive for the left side.  The VA examiner noted mild constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity, but not in the right lower extremity.  The VA examiner noted decreased sensation in the left thigh/knee, and foot/toes, but not in the upper anterior thigh or lower leg/ankle.  Sensory testing on the right side was normal.  The VA examiner opined the Veteran's left lower extremity radiculopathy was mild, and found no other neurological abnormalities relating to the lumbar spine.  

Lumbar Spine Disability Rating

As indicated, VA must consider functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the General Rating Formula for the spine.  See 38 C.F.R. §§ 4.40, 4.45, Deluca, supra; Johnson, supra. 

The December 2008 VA contract examination showed thoracolumbar flexion to 90 degrees but noted additional functional loss due to pain after repetition.  However, the examiner did not opine as to the extent of additional functional limitation in degrees after repetition or during flare-ups.  At the examination, and in subsequent treatment records, the Veteran reported stiffness.  August 2009 VA treatment records noted pain on flexion and extension, and that the Veteran was using a wheelchair during a flare-up and was unable to work for that period of time.  At the next VA examination, in March 2010, the Veteran explained that his flare-ups caused functional impairment of limitation of motion, including trouble bending and twisting.  Upon examination, the March 2010 VA examiner found flexion limited to 20 degrees.  As the Veteran's flare-ups show functional limitation of less than 30 degrees flexion, and the Veteran's reports of stiffness and trouble bending have been consistent throughout the appeal period, with evidence of flare-ups prior to the March 2010 VA examination, the Board finds that a 40 percent rating is warranted throughout the appeal period.  The Veteran's reports of symptomatology and functional limitations are competent and credible and consistent with the clinical evidence.  While the December 2008 thoracolumbar range of motion testing suggested a 10 percent rating for the Veteran's lumbar spine disability, evidence regarding additional functional impairment due to flare-ups sufficiently demonstrates that the Veteran's overall level of disability is commensurate with a 40 percent rating reflecting flexion at 30 degrees or less throughout the appeal period.

However, the Board finds that the criteria for the next higher, 50 percent rating, under the General Rating Formula are not met at any time during the appeal period, as a 50 percent rating requires evidence showing unfavorable ankylosis of the entire thoracolumbar spine.  Examinations showed that the spine was not fixed in position and there is no other evidence of ankylosis.

The criteria for a higher rating for incapacitating episodes due to IVDS have also not been met at any time during the appeal period.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during a 12 month period.  The March 2010 VA examiner noted the Veteran's incapacitating 6-day episode of spine disease in August 2009, but found it was not due to IVDS.  The December 2008 VA contract examiner, the April 2011 VA contract examiner, the January 2012 VA examiner, and the March 10, 2016 VA examiner all found no IVDS.  The March 28, 2016 VA examiner diagnosed the Veteran with IVDS, but noted that the Veteran had not had any incapacitating episodes of IVDS that required bedrest in the prior 12 months.  

Accordingly, the evidence supports a rating of 40 percent for lumbar spine disability, from November 25, 2008, the date of the Veteran's claim for an increased rating.  However, the preponderance of the evidence is against the assignment of a rating higher than 40 percent, at any time during the appeal period, for the Veteran's service-connected lumbar spine disability.

Radiculopathy of the Lower Extremities

The Veteran is currently receiving a separate 10 percent rating for radiculopathy left lower extremity as associated with his lumbar spine disability, effective March 28, 2016, the date of the most recent VA spine examination.  

After review of the evidence, the Board finds that separate 10 percent ratings are warranted for the Veteran's radiculopathy of the right and left lower extremities as associated with his lumbar spine disability back to January 11, 2012, the date of the VA spine examination in which radiculopathy was noted.  The January 2012 VA examiner diagnosed bilateral radiculopathy of the lower extremities, with bilateral involvement of the femoral nerve.  This finding, along with the Veteran's reports of continued pain down his legs, supports separate ratings from January 11, 2012 forward.

Although the Veteran reported pain down his legs throughout the appeal period, objective examinations were negative for radiculopathy or other nerve impairments until the January 2012 VA examination.  See December 2008 VA Contract Examination Report (noting straight leg testing was negative for radiculopathy and motor and sensory function were normal); March 2010 VA Examination Report (while the Lasegue's sign test was positive, testing for non-organic physical signs was not conducted and motor and sensory examinations were normal); and April 2011 VA Contract Examination Report (noting straight leg testing was negative for radiculopathy and sensory function was normal).  While the Veteran is competent to state that he experienced pain that radiated to his lower legs, such does not necessarily equate to a diagnosis of radiculopathy or sciatica, and the Veteran does not have the requisite medical expertise or knowledge to make that diagnosis or determination.  Moreover, the Veteran's subjective complaints of pain are specifically contemplated in the assigned lumbar spine disability rating under the General Formula.  Therefore, the Board finds that separate ratings for radiculopathy are warranted from January 11, 2012 forward, but not warranted before that time.

The evidence as a whole shows that the Veteran's bilateral lower extremity radiculopathy was manifested by mild symptoms from January 11, 2012 forward.  The January 2012 VA examiner noted mild intermittent radicular pain in the bilateral lower extremities, and opined that the severity of the Veteran's bilateral radiculopathy was mild.  During the March 10, 2016 VA examination, the Veteran reported flare-ups with nerve pain, but straight leg testing for radiculopathy was negative.  However, two weeks later, the March 28, 2016, VA examiner diagnosed IVDS of the left sciatic nerve and noted mild constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in the left lower extremity, and decreased sensation.  The VA examiner opined the Veteran's left lower extremity radiculopathy was mild.  Accordingly, a 10 percent rating for each lower extremity is warranted from January 11, 2012 forward for mild incomplete paralysis.  

The preponderance of the evidence is against a rating for more than mild disability for either extremity.  On VA examination, no more than mild radiculopathy was diagnosed.  The March 28, 2016 VA examination showed normal muscle strength and reflex testing and normal sensation on the right lower extremity, with decreased sensation in the left thigh/knee, and foot/toes, but not in the upper anterior thigh or lower leg/ankle.  The Veteran's radicular symptoms on the left side were described as mild.  The remainder of the medical evidence, to include the VA treatment records, do not support a finding of a moderate neurological disability. 

In addition, there was no evidence of any other neurological impairment warranting separate compensation.  While the Veteran reported fecal incontinence in his January 2012 VA examination, no diagnosis was noted.  The April 2011 VA contract examiner addressed the Veteran's reports of fecal leakage, explaining that no diagnosis was warranted, no clinical findings supported the claim, and any such leakage was likely age-related.  Moreover, the May 28, 2016 VA examiner found no other neurological abnormalities relating to the lumbar spine.  The Veteran currently receives special monthly compensation for loss of use of a creative organ, associated with posttraumatic stress disorder.  


ORDER

Entitlement to a rating of 40 percent, and no higher, for lumbar spine disability is granted from November 25, 2008.

Prior to January 11, 2012, a compensable rating for radiculopathy left lower extremity is denied.

Entitlement to a separate rating of 10 percent, and no higher, for radiculopathy left lower extremity is granted from January 11, 2012.

Prior to January 11, 2012, a compensable rating for radiculopathy right lower extremity is denied.

Entitlement to a separate rating of 10 percent, and no higher, for radiculopathy right lower extremity is granted from January 11, 2012.


REMAND

The Board regrets the additional delay in adjudicating the Veteran's remaining claim, but finds that the AOJ has not fully complied with the Board's May 2015 remand directives. 

In the May 2015 remand, the Board directed that the AOJ obtain further VA medical opinion regarding whether the Veteran's cervical spine disability is aggravated by his service-connected lumbar spine disability.  The Board remand explained that the purpose of the current review of the file was to obtain a more detailed and responsive opinion regarding the etiology of the Veteran's currently diagnosed degenerative osteoarthritis of the cervical spine.  The Board remand instructed that the VA medical opinion provider review the Veteran's claims file and state that such review was conducted.  The Board remand also directed that the VA medical opinion provide a rationale and include discussion of the Veteran's documented medical history and assertions.

Additional VA medical opinions were obtained in March 2016.  However, the March 2016 VA medical opinions are not in accordance with the Board's May 2015 remand directives.  

In the March 10, 2016 VA examination, the VA examiner noted cervical strain but did not identify arthritis.  The VA examiner opined that the Veteran's complaints of neck pain were not linked to his back condition.  As the VA examiner did not acknowledge the Veteran's osteoarthritis diagnosis, she did not provide an opinion as to whether the Veteran's currently diagnosed osteoarthritis of the cervical spine was aggravated by his lumbar spine disability, as instructed by the Board's May 2015 remand.

In the March 28, 2016 VA examination, another VA examiner noted the Veteran's diagnosis of degenerative disc disease of the cervical spine with IVDS left median and radial nerve.  The VA examiner opined that the Veteran's cervical spine disability was not at least as likely as not aggravated beyond its natural progression by the Veteran's thoracolumbar spine disability.  The VA examiner stated that there was no mechanism to conclude that with only minimal degenerative disc disease of the thoracolumbar spine and normal lumbar spine x-rays in 2010 that current cervical spine pathology was caused or aggravated by the thoracolumbar pathology.  However, the VA examiner did not discuss the Veteran's medical history and assertions, including the Veteran's report that pain travels from his back to his neck, as noted in treatment records dating in 2009, and in the parties' prior Joint Motion for Remand.  Accordingly, remand is appropriate in order to obtain VA medical opinion regarding whether the Veteran's cervical spine disability is aggravated by his service-connected lumbar spine disability, with discussion of the Veteran's medical history and assertions.

As the instructions of the May 2015 remand were not complied with, the matter must be remanded for development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with remand orders). 

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from September 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.  

2.  Obtain any additional VA treatment records, including those dated from September 2016 to the present.

3.  The AOJ should arrange for a supplemental medical opinion with an physician other than those who examined the Veteran in March 2016 (with examination of the Veteran only if deemed necessary by the opinion provider) to determine whether the Veteran's cervical spine disability is aggravated by his lumbar spine disability.  The Veteran's entire record must be reviewed by the opinion provider.  The opinion provider is requested to respond to the following question:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's cervical spine disability, which includes osteoarthritis and degenerative disc disease of the cervical spine with IVDS left median and radial nerve is aggravated beyond its natural progression by his service-connected lumbar spine disability?

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  The examiner must also consider the Veteran's lay testimony in addition to the documentary evidence of record.  The examiner should specifically discuss the Veteran's report of back pain radiates or travels from his back to his neck.

4.  If any benefit sought on appeal is not granted, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


